DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: identification information obtaining unit, control unit, position information obtaining unit, estimation unit in claims 1-8.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitations “identification information obtaining unit, position information obtaining unit, and estimation unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structures, material, or acts for performing the entire claimed functions and to clearly link the structure, material, or acts to the function. Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-5, and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Dumm et al. (US 2021/0045361 A1) in view of Wilkinson et al. (2015/0261197 A1).

Concerning claim 1, Dumm et al. (hereinafter Dumm) teaches an animal information management system, comprising:
an identification information obtaining unit (fig. 2: control module 102) configured to obtain identification information of an animal included in a first image (fig. 5: 212 & ¶¶0080-0081), based on the first image captured by an imaging device during patrol imaging of a predetermined region in a first zoom setting in which only part of the predetermined region is an imaging target, the animal being included in animals present in the predetermined region (¶¶0070-0071: wherein the initial zoom setting of camera 106 is configured such that livestock animals can be images as they pass by the camera (i.e., only part of the predetermined region is an imaging target)); and
a control unit (fig. 2: control module 102) configured to cause the imaging device to capture a second image including the animal (¶0071: a second one of the one images captured by camera 106 are used to estimate the weight of one or more of the livestock animals). Not explicitly taught is capturing the second image at a second zoom setting having a zooming magnification lower than a zooming magnification of the first zoom setting when the identification information is obtained.
Wilkinson et al. (hereinafter Wilkinson), in a similar field of endeavor, teaches an apparatus for analyzing growing life forms, wherein image analysis operates in real-time using a feedback loop to adjust the control of a corresponding camera to generate images a different magnifications (i.e., zoom) or resolutions (¶¶0046-0047). Given this teaching, it would have 

Concerning claim 4, Dumm teaches the animal information management system according to claim 1, further comprising: 
an estimation unit (fig. 2: control module 102) configured to estimate a weight of the animal based on a shape and a size of the animal in the second image (fig. 7 & ¶¶0094-0096).

Concerning claim 5, Dumm further teaches the animal information management system according to claim 1, 
wherein identification members are attached to the animals (fig. 3: 104; ¶0074), each of the identification members indicating the identification information of the animal by one or more alphanumeric characters or other characters or color (¶0074), and
the identification information obtaining unit is configured to obtain the identification information of the animal by detecting the identification member included in the first image (¶¶0080-0081). Not explicitly taught is the identification members consisting of a sequence of mutually different adjacent colors, however, such a modification would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, in order to uniquely identify a particular animal and merely a simple substitution of one known element for another to obtain predictable results.

Concerning claim 8, Wilkinson further teaches the animal information management system according to claim 1, 
wherein the identification information obtaining unit is configured to obtain the identification information of the animal by detecting a silhouette of the animal included in the first image (¶¶0046-0047: identifying plant or animal species by shape).

Claim 9 is rejected under the same rationale as claim 1 for being the corresponding animal information management method.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Dumm et al. (US 2021/0045361 A1) in view of Wilkinson et al. (2015/0261197 A1), further in view of Ogata et al. (WO 2017134909 A1).

Concerning claim 2, Dumm in view of Wilkinson teaches the animal information management system according to claim 1. Not explicitly taught is the system, further comprising: a position information obtaining unit configured to obtain position information of the animal based on the first image; and a storage configured to store the identification information and the position information in association with each other.
Ogata et al. (hereinafter Beckham) teaches a system for efficiently maintaining the health of livestock, comprising: 
¶0024: number of steps of cow B30; ¶0047: movement history); and 
a storage configured to store the identification information and the position information in association with each other (¶0047: movement history of cow B30). Given this teaching, it would have been obvious for a person having ordinary skill in the art, before the effective filling date of the claimed invention, to incorporate the teachings of Ogata into the Dumm in view of Wilkinson invention in order to track the movement of a particular animal among a group of monitored livestock.

Concerning claim 3, Ogata further teaches the animal information management system according to claim 2, further comprising:
an estimation unit configured to estimate an amount of movement of the animal during a predetermined period based on the position information of the animal obtained during the predetermined period (¶0024: number of steps of cow B30; ¶0051).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Dumm et al. (US 2021/0045361 A1) in view of Wilkinson et al. (2015/0261197 A1), further in view of Betts-Lacroix et al. (US 2019/0037800 A1).

Concerning claim 6, Dumm in view of Wilkinson teaches the animal information management system according to claim 1. Not explicitly taught is the system, wherein each of the animals is ear-notched, and the identification information obtaining unit is configured to 
Betts-Lacroix et al. (hereinafter Betts-Lacroix) teaches a device of identification and classification of rodent cognition and emotion, 
wherein each of the animals is ear-notched, and the identification information obtaining unit is configured to obtain the identification information of the animal by detecting the ear notch of the animal included in the first image (¶0158). Given this teaching, it would have been obvious for a person having ordinary skill in the art, before the effective filling date of the claimed invention, to combine the teachings of Dumm in view of Wilkinson and Betts-Lacroix and use ear-notched markings in order to identify animals. This method is well-known in the art and would amount to a mere simple substitution of one known element for another to obtain predictable results.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Dumm et al. (US 2021/0045361 A1) in view of Wilkinson et al. (2015/0261197 A1), further in view of Betts-Lacroix et al. (US 10,398,316 B1).

Concerning claim 7, Dumm in view of Wilkinson teaches the animal information management system according to claim 1. Not explicitly taught is the system, wherein the identification information obtaining unit is configured to obtain the identification information of the animal by performing facial recognition of the animal included in the first image.

wherein the identification information obtaining unit is configured to obtain the identification information of the animal by performing facial recognition of the animal included in the first image (col. 10, ll. 24-63). Given this teaching, it would have been obvious for a person having ordinary skill in the art, before the effective filling date of the claimed invention, to combine the teachings of Dumm in view of Wilkinson and Betts-Lacroix and facial recognition to identify animals. This method is well-known in the art and would amount to a mere simple substitution of one known element for another to obtain predictable results.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M ANDERSON II whose telephone number is (571)270-1444.  The examiner can normally be reached on Monday - Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN PENDLETON can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/James M Anderson II/            Primary Examiner, Art Unit 2425